           Case 3:18-cr-00279-JCH Document 50 Filed 08/22/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

------------------------------------------------------x
                                                      :
UNITED STATES OF AMERICA                              :   Crim. No. 3:18CR00279(JCH)
                                                      :
v.                                                    :
                                                      :
ALLAN MANN, a.k.a Hailee Randolph :
DeSouza and Hailee R. DeSouza                         :   August 22, 2019
                                                      :
------------------------------------------------------x

               FINDINGS AND RECOMMENDATION ON A PLEA OF GUILTY

        This matter was referred to the undersigned by Judge Janet C. Hall, and a

hearing was conducted, in open court and on the record, with the written consent of the

defendant, his counsel, and counsel for the United States, regarding the defendant’s

request to change his plea to “Guilty” to Count Two of the Indictment. Based upon the

answers given by the defendant under oath and in the presence of counsel; the remarks

of counsel; and the written representations in the plea agreement; I find the following:

•       that the defendant is competent to plead;

•       that he understands the charges against him;

•       that he knows he has the right to be represented by counsel at trial and at every

other stage of the proceeding, and is satisfied with his current counsel;

•       that he understands his right to trial, including the right to confront and cross-

examine adverse witnesses, to be protected from compelled self-incrimination, to testify

and present evidence, and to compel the attendance of witnesses;

•       that he knows the maximum possible sentence including the maximum possible

terms of imprisonment and supervised release, and the maximum potential fine that
         Case 3:18-cr-00279-JCH Document 50 Filed 08/22/19 Page 2 of 2



could be imposed;

•      that he knows that the Court is obligated to consider the advisory sentencing

guidelines range, possible departures under the sentencing guidelines, and other

sentencing factors under applicable sentencing law, and that any factual disputes at

sentencing will be resolved by the Judge by a preponderance of the evidence;

•      that he understands the likely immigration consequences and the other collateral

consequences of a felony conviction;

•      that he understands the restitution agreement into which he has entered;

•      that he knows he will not be permitted to withdraw his plea of guilty if the

sentence imposed is other than he anticipates;

•      that he understands his right to appeal, and that his limited waiver of that right is

made knowingly and of his own free will;

•      that there is a factual basis for the defendant’s plea, including the information set

forth in the stipulation of offense conduct; and

•      that the defendant’s waiver of rights and plea of guilty have been knowingly and

voluntarily made and not coerced.

       The Court also finds that, to the extent the requirements of 18 U.S.C. §3771

apply in this matter, the government has met its obligations under that provision.

       Accordingly, I hereby RECOMMEND that the defendant’s plea of guilty be

accepted.

       Dated this 22nd day of August, 2019, at New Haven, Connecticut.


                                             /s/ Sarah A. L. Merriam    _
                                           Sarah A. L. Merriam
                                           United States Magistrate Judge
